Name: Commission Regulation (EEC) No 358/83 of 14 February 1983 amending Regulation (EEC) No 3506/82 increasing to 450 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 43/ 12 Official Journal of the European Communities 15 . 2 . 83 COMMISSION REGULATION (EEC) No 358/83 of 14 February 1983 amending Regulation (EEC) No 3506/82 increasing to 450 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies ('), Whereas Commission Regulation (EEC) No 3506/82 (4), as amended by Regulation (EEC) No 99/83 (5), opened a standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communication of 3 February 1983 , the French Repu ­ blic informed the Commission of the intention of its intervention agency to increase by 150 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 450 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of exit places and of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 3506/82 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3506/82 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 450 000 tonnes of bread ­ making wheat to be exported to all third countries with the exception of countries in Zone IV within the meaning of Regulation (EEC) No 1124/77. 2 . The regions in which the 450 000 tonnes of bread-making wheat are stored are listed in Annex I. ' Article 2 Annex I to Regulation (EEC) No 3506/82 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (') OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 368 , 28 . 12 . 1982, p . 14 . 0 OJ No L 14 , 18 . 1 . 1983 , p. 15 . 15 . 2 . 83 Official Journal of the European Communities No L 43/ 13 ANNEX (tonnes) Place of storage Quantity Region Dijon 58 900 Region Nantes 16 290 Region Chalons 120 000 Region Orleans 129 915 Region Amiens 64 950 Region Paris 60 235